ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
The judgment of the Court of Civil Appeals is reported in 468 S.W.2d 900. The application for writ of error, filed by David R. Weisblat, et al., is refused, no reversible error. The judgment of the Court of Civil Appeals reversed and remanded for a new trial only that portion of the trial court judgment concerning the amount of damages caused by Respondent’s default on an obligation to purchase certain real property. The Court of Civil Appeals affirmed the trial court judgment in all other respects including that portion of the judgment declaring that Respondent had defaulted on its obligation to purchase.
There is not before us any point of error asserting that the Court of Civil Appeals erred in severing and remanding only the damage issue, and we do not approve or disapprove that portion of the opinion of the Court of Civil Appeals.